Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162681(40)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  FEDERAL HOME LOAN MORTGAGE                                                                                          Justices
  CORPORATION,
           Plaintiff/Counterdefendant-
           Appellee,
                                                                    SC: 162681
  v                                                                 COA: 350981
                                                                    Allegan CC: 18-060665-CH
  LESA WERME, also known as LESA J.
  WERME,
             Defendant/Counterplaintiff-
             Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of appellant to file a corrected application
  for leave to appeal is GRANTED. The corrected application submitted on March 18, 2021,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 2, 2021

                                                                               Clerk